Citation Nr: 1231343	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-19 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2006, including service in Iraq.  His awards and decorations include the Combat Action Ribbon.

The matter on appeal to the Board of Veterans' Appeals (Board) comes from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Although entitlement to a TDIU was not initially considered in that rating decision, it was added as an issue for consideration to the December 2010 Supplemental Statement of the Case, together with the other issues from that rating decision.  

The Veteran testified before a Decision Review Officer (DRO) at his local RO in January 2009, and he testified before a Veterans Law Judge in a hearing held at the RO in October 2009; transcripts of both hearings are of record.  In March 2011, the Board notified the Veteran that the Veterans Law Judge before whom he testified was no longer employed at the Board, and that he was entitled to another hearing before another Veterans Law Judge, if he so desired.  The Veteran did not respond; he is accordingly deemed to have waived his right to another hearing before the Board.  In June 2012, however, the Veteran's representative informed the Board the Veteran did not want a hearing.

In a June 2011 decision, the Board denied the Veteran's claim of entitlement to a TDIU along with his claim of entitlement to service connection for a heart disability.  The Board additionally denied a claim for an initial evaluation in excess of 10 percent for the Veteran's service-connected low back disability; granted an initial 50 percent evaluation for service-connected PTSD from November 6, 2006, to June 10, 2009, but denied an initial evaluation in excess of 50 throughout the entire appellate period; and granted an initial evaluation of 10 percent for service-connected hypertension from November 6, 2006, to March 20, 2008, but denied an initial compensable evaluation from March 21, 2008.

The Veteran subsequently appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Joint Motion for Partial Remand (Joint Motion), the Court was asked to vacate and remand that portion of the Board's June 2011 decision that denied the Veteran's claim for entitlement to a TDIU, in order for the Board to adequately address whether the Veteran is entitled to an examination to determine whether and to what extent his service-connected disabilities affect his ability to obtain and maintain substantially gainful employment.  

In December 2011, the Court issued an Order that granted the Joint Motion and remanded that part of the Board's decision that denied entitlement to a TDIU for compliance with the Joint Motion.  Accordingly, the disposition as to the Veteran's additional claims that were the subject of the Board's June 2011 decision are undisturbed and, therefore, are not addressed in the Board's decision herein.  

In complying with the Court's Decision, the Board has determined that this matter must be REMANDED to the Department of Veterans Affairs Regional Office for further development.  VA will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Currently, service connection is in effect for the following disabilities:  posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; a low back muscle strain, evaluated as 10 percent disabling; and hypertension, evaluated as 10 percent disabling from November 2006 to March 2009, and as noncompensable from March 2009 forward.

A review of the record reveals multiple contentions made by the Veteran regarding the effect that his service-connected disabilities have on his ability to follow educational and occupational pursuits.  As early as during a December 2006 consultation with the War Related Illness and Injury Study Center (WRIISC), at the East Orange VA Medical Center (VAMC), just one month following his separation from service, he indicated that his low back pain bothered him on a daily basis and was aggravated by his current job which involved moving packages for Federal Express (FedEx).  During an August 2007 Compensated Work Therapy (CWT) consultation at the Newington VA healthcare facility, the Veteran expressed interest in becoming a police officer and indicated that he was taking classes at Manchester Community College.  When asked, however, how his PTSD symptoms coupled with working and taking classes would impact his ability to handle stressors that may arise if he takes on too many responsibilities, he was unable to answer the question.  He was noted at that time to have limited work experience in data entry and packaging.  The Veteran was subsequently discharged from the CWT program in January 2008 because, despite numerous attempts to contact him, he had not followed up on his application for admission into the program. 

During a July 2007 VA PTSD examination, he again reported working for FedEx shortly after his separation from service, but that something seemed wrong with him physically.  He could not explain the problem.  He reported working two weeks for FedEx before leaving.  He then took a job as a security guard for one month, but found that he was extremely irritable with others on the job, and that he became upset with management regarding his pay.  He reported feeling quite distressed and angry when others would ask him questions about the war.  He reported that he left that job and had been unemployed ever since.  The VA examiner specifically noted that he had had clear difficulties with his employment since his return from service in Iraq, and that his underlying level of irritability would likely affect future treatment opportunities and other interpersonal interactions.

A review of his vocational rehabilitation and education (VR&E) records shows that the Veteran was accepted into the VR&E program in June 2007 with the noted goal of obtaining an Associate's Degree in the field of criminal justice.  He reported in his Rehabilitation Needs Inventory (RNI) that he ceased working as a security guard due to low pay and trouble getting to work, and that he ceased working for Federal Express due to physical problems and chest pains.  He stated his service-connected PTSD and back disorder caused employment handicap, such as irritation and anger management issues, frustration, headaches, chest pain.  The case manager, however, indicated these disabilities did not impose a serious employment handicap, and he was accordingly accepted into the program.  In June 2008, the VR&E counselor noted that he had been doing well in school and was considering military education benefits.  In March 2010 he was notified that his VR&E benefits were being interrupted because he could not be contacted for case status.

A September 2008 VA mental healthcare note indicated that the Veteran had problems with low frustration tolerance and irritability and that these were affecting his social relationships.  He additionally reported that his concentration was poor and that it was affecting his school work.  This was again noted in a November 2008 addendum to that September 2008 mental healthcare consultation note.  A December 2008 VA mental health progress note indicated that he reported being irritated by "basic life stuff" and had difficulty completing schoolwork, thus dropping three out of four courses.  These symptoms were again noted by his VA primary care provider in April 2009.  

During his January 2009 DRO hearing, the Veteran testified that although he was taking classes at Manchester Community College, he was not enrolled during that semester.  He reported that his school situation was not good at all-specifically, he reported that he did not seem to be able to concentrate.  He testified that he had been advised to reduce his schedule to only two classes, but that that did not go well either.  He indicated that the only people he could associate with were part of the "Vet Club."  He incidentally testified that he had difficulties driving because he would frequently miss his exits and that he would frequently forget where he was going.  

During a June 2009 VA PTSD examination, he reported that he had not worked since his separation from service.  He indicated that he had applied for many jobs, but that he always came up disappointed.  He reported that he had planned to become a police officer but that he failed the psychiatric evaluation.  He additionally reported that he transferred to a new school, Central Connecticut State University, where he took four classes during the previous semester.  The examiner provided the opinion that the Veteran's PTSD symptoms would interfere substantially with gainful employment.

During his October 2009 Board hearing, the Veteran reported having feelings of anxiousness, much like a panic attack, when he is around people, and that this happened a lot at school.  He reported that he was not currently working, but that he was a full-time student.  He later indicated that he had been taking computer classes and that when he was in other classes he would start to get headaches due to the reading.  He additionally reported that his primary care provider had recommended dropping two of his four classes, which he decided to do.  He again reported that the severe pain in his back led him to leave his position at FedEx.  

The Veteran was afforded a VA spine examination in May 2010, however the examiner did not make any findings with respect to how his service-connected spine disability affected his ability to secure or follow substantially gainful employment.  The examiner did note that the Veteran had had incapacitating episodes of back pain, requiring bed rest for one day, approximately two times per month during the preceding 12-month period.  The examiner opined that his back disability caused mild functional impairment as a result of subjective complaints, and moderate functional impairment with flare-ups.  

As noted in the Joint Motion, the evidence of record shows that the Veteran's service-connected disabilities may interfere with his ability to work and attend school.  Substantial uncertainty as to his employability is especially noted in the reports provided by the July 2007 and June 2009 VA PTSD examiners.  Thus, based on the foregoing, the Board finds that the issue of whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation is unclear, and therefore, must be remanded in order for an appropriate VA examiner to provide an opinion specifically regarding the effects of his service-connected disabilities on his employability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that an examination is required there is insufficient evidence to make a decision on the claim); see also Moore v. Nicholson 20 Vet. App. 79, 81 (2006) (holding that where the critical issue is TDIU, the Board has a duty to request a medical opinion to discuss what effect a veteran's service-connected disability has on his ability to work), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran was just examined for his back and hypertension in May 2010, and the Board finds new examinations for these two disabilities are not warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of the service-connected PTSD.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work, to include whether it is sufficient by itself to render the Veteran unable to obtain or maintain any form of substantially gainful employment consistent with his education and employment background.  

2.  Readjudicate the Veteran's TDIU claim on appeal, including determining whether referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b).  All of the Veteran's disabilities should be considered in connection with this claim.

If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



